                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


JONATHAN BERTUCCELLI, and                     *      CIVIL ACTION NO. 2:19-CV-1304
STUDIO 3, INC.,                               *
                                              *      JUDGE:
VERSUS                                        *      JAY C. ZAINEY
                                              *
UNIVERSAL CITY STUDIOS LLC,                   *      MAGISTRATE JUDGE:
et al.                                        *      JOSEPH C. WILKINSON, JR.
* * * * * * * * * * * *                       *

                   CORPORATE DISCLOSURE STATEMENT OF
            DEFENDANT UNIVERSAL CITY STUDIOS PRODUCTIONS LLLP
        Defendant, Universal City Studios Productions LLLP, a nongovernmental corporate

party, provides the following statement to comply with Federal Rule of Civil Procedure 7.1(a):

        Defendant Universal City Studios Productions LLLP is an indirect subsidiary of

NBCUniversal Media, LLC. NBCUniversal Media, LLC is indirectly owned by Comcast

Corporation, which is publicly held. No other publicly held corporation owns 10% or more of

NBCUniversal Media, LLC.

        By filing this Disclosure Statement, Defendant Universal City Studios Productions LLLP

does not waive any objections it may have to its inclusion in this lawsuit.


                                              Respectfully submitted,

                                              PHELPS DUNBAR LLP
                                              /s/ Mary Ellen Roy
                                              Mary Ellen Roy, T.A. (La. Bar #14388)
                                              Dan Zimmerman (La. Bar #2202)
                                              365 Canal Street, Suite 2000
                                              New Orleans, Louisiana 70130-6534
                                              Telephone: (504) 566-1311
                                              Telecopier: (504) 568-9130
                                              roym@phelps.com
                                              dan.zimmerman@phelps.com




PD.25935193.1
                                   Kelli L. Sager (pro hac vice)
                                   Eric M. Stahl (pro hac vice)
                                   DAVIS WRIGHT TREMAINE LLP
                                   865 S Figueroa Street, Suite 2400
                                   Los Angeles, CA 90017
                                   Telephone: (213) 633-6800
                                   Telecopier: (213) 633-6899
                                   kellisager@dwt.com
                                   ericstahl@dwt.com

                                   ATTORNEYS FOR DEFENDANTS
                                   UNIVERSAL CITY STUDIOS LLC,
                                   UNIVERSAL CITY STUDIOS PRODUCTIONS
                                   LLLP, BLUMHOUSE PRODUCTIONS, LLC,
                                   TREE FALLS IN THE WOODS, L.L.C.,
                                   ANTHONY “TONY” ROBERT GARDNER,
                                   THE ALTERIAN GHOST FACTORY, INC.,
                                   AND TRICK OR TREAT STUDIOS




                                    -2-
4835-0350-5556v.1 0103245-000015
PD.25935193.1
